653 F.2d 231
92 Lab.Cas.  P 13,081
WELCO INDUSTRIES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-1444.
United States Court of Appeals,Sixth Circuit.
Sept. 9, 1980.

Francis T. Martin, Robert W. Burns, Cincinnati, Ohio, for petitioner.


1
Elliott Moore, Carol DeDeo, Deputy Associate Gen. Counsel, Helen L. Morgan, Steven M. Fetter, N. L. R. B., Washington, D. C., for the N. L. R. B.


2
Before ENGEL and JONES, Circuit Judges, and BALLANTINE, District Judge.*

ORDER

3
Welco Industries, Inc. petitions for review of a decision and Order of the NLRB, reported at 237 NLRB No. 46.  The NLRB has filed a cross petition for enforcement of its Order.  The NLRB held that Welco Industries, Inc. violated Section 8(a)(1) of the National Labor Relations Act, 29 U.S.C. § 158(a)(1) by reprimanding and discharging an employee for her use of the grievance procedure.  The NLRB ordered Welco Industries, Inc. to cease and desist its violations of the Act and to make the employee whole for any loss of earnings from her discharge.


4
Welco argues that the employee abused the grievance procedure by filing too many grievances to harass the company.  In addition, the company argues that the employee was discharged for poor performance.  The sole issue in this case is whether substantial evidence supports the NLRB's decision and Order.  Upon review of the entire record and careful consideration of the parties' arguments, we hold that substantial evidence does support the NLRB's decision and Order.


5
Accordingly, the NLRB's Order is enforced.



*
 Thomas A. Ballantine, Jr., District Judge, United States District Court for the Western District of Kentucky, sitting by designation